Case 19-40481-JDP         Doc 235    Filed 12/12/19 Entered 12/12/19 17:40:15          Desc Main
                                    Document      Page 1 of 3


   J. Justin May, ISB: 5818
   Chad R. Moody, ISB: 9946
   ANGSTMAN JOHNSON
   199 N. Capitol Blvd., Ste 200
   Boise, Idaho 83702
   Phone: (208) 384-8588
   Fax: (208) 629-2157
   Email: jjm@angstman.com
            chad@angstman.com

   Attorneys for Debtor in Possession


                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

   In re:                                             Case No. 19-40481-JDP

   RYAN HINTON, INC.                                  Chapter 11

                Debtor.




    MOTION TO SHORTEN TIME FOR NOTICE OF HEARING RE: MOTION TO

    EXTEND ORDER AUTHORIZING DEBTOR’S USE OF CASH COLLATERAL

                                         [DKT NO. 233]

            The Debtor in Possession, Ryan Hinton, Inc., by and through its counsel of record,

   Angstman Johnson, hereby moves the court for an order shortening the required time for

   notice of the hearing on Debtor’s Motion To Extend Order Authorizing Debtor’s Use Of

   Cash Collateral [ Docket No. 233 - the “Motion”], filed and served on December 12, 2019.

   The Debtor respectfully requests that the hearing on the Motion may be held on December

   19, 2019 at 10:00 a.m. at the United States Bankruptcy Court, Courtroom #5, 550 W. Fort

   St., Boise, ID 83724, with the option to appear by video conference from the United States

   MOTION TO SHORTEN TIME FOR NOTICE OF HEARING RE: MOTION TO
   EXTEND ORDER AUTHORIZING DEBTOR’S USE OF CASH COLLATERAL [DKT
   NO. 233] – Page 1
   AJ: 13044-004
Case 19-40481-JDP      Doc 235      Filed 12/12/19 Entered 12/12/19 17:40:15           Desc Main
                                   Document      Page 2 of 3


   Bankruptcy Court 4801 E. Sherman St. Pocatello, Idaho 83201. In support of this motion,

   the Debtor asserts the following.

          1.      This request is made to coincide with the court’s calendar, which is limited

   due to the upcoming holiday season. December 19, 2019 is the last remaining date

   available on the Court’s calendar before the new year.

          2.      The Court already has hearings in this matter set for December 19, 2019, at

   10:00 a.m., to deal with two sale motions in this case.

          3.      Time is of the essence as the Court’s current cash collateral order expires

   on December 31, 2019. As set forth in the Motion, which is incorporated by reference

   here, the Debtor is developing its disclosure statement and plan, in addition to pursuing

   multiple sale transactions that, if approved, will affect and inform its monthly budget

   starting in January 2020.

          Based on the foregoing, Debtor respectfully requests the court allow shortened time

   for the notice of hearing on the Motions. Additionally, the Debtor requests the court set a

   deadline of December 18, 2019, for the filing of responses to the Motion.


          DATED this 12th day of December, 2019.

                                                    /s/ Chad R. Moody
                                             CHAD R. MOODY
                                             Attorney for Debtor




   MOTION TO SHORTEN TIME FOR NOTICE OF HEARING RE: MOTION TO
   EXTEND ORDER AUTHORIZING DEBTOR’S USE OF CASH COLLATERAL [DKT
   NO. 233] – Page 2
   AJ: 13044-004
Case 19-40481-JDP      Doc 235      Filed 12/12/19 Entered 12/12/19 17:40:15             Desc Main
                                   Document      Page 3 of 3


                                 CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 12th day of December, 2019, I filed the foregoing
   MOTION TO SHORTEN TIME FOR NOTICE OF HEARING RE: MOTION TO
   EXTEND ORDER AUTHORIZING DEBTOR’S USE OF CASH COLLATERAL [DKT
   NO. 233 electronically through the CM/ECF system, which caused the following parties
   to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

      •   Megan M Adeyemo madeyemo@gordonrees.com, asoto@grsm.com
      •   Laura E Burri lburri@morrowfischer.com, klee@morrowfischer.com
      •   Kimbell D Gourley kgourley@idalaw.com, mingham@idalaw.com
      •   Shannon Graham smg@kellylawidaho.com, tls@kellylawidaho.com
      •   R Ron Kerl Ron@cooper-larsen.com, kelli@cooper-larsen.com,bobbi@cooper-
          larsen.com
      •   Peter J Kuhn peter.j.kuhn@usdoj.gov
      •   David Henry Leigh dleigh@rqn.com, dburton@rqn.com;docket@rqn.com
      •   Jed W Manwaring jmanwaring@evanskeane.com, jgeier@evanskeane.com
      •   Jed W. Manwaring jmanwaring@evanskeane.com, valerie@evanskeane.com
      •   James C Meservy jcmeservy@wmlattys.com,
          dlpeterson@wmlattys.com;lmcarpenter@wmlattys.com;jmbos@wmlattys.com
      •   Jason Ronald Naess jason@pmt.org
      •   David Wayne Newman ustp.region18.bs.ecf@usdoj.gov
      •   John C Peterson johncpeterson@cableone.net
      •   Sheila Rae Schwager sschwager@hawleytroxell.com,
          dsorg@hawleytroxell.com
      •   Thomas Daniel Smith tsmith8206@cableone.net
      •   US Trustee ustp.region18.bs.ecf@usdoj.gov
      •   Julie Varin jvarin@grsm.com
      •   Jeremy Vaughn sks&t@idaho-law.com
      •   Brent Russel Wilson bwilson@hawleytroxell.com, dsorg@hawleytroxell.com

          Any others as listed on the Court’s ECF Notice.


                                                  /s/ Chad R. Moody
                                            Chad R. Moody




   MOTION TO SHORTEN TIME FOR NOTICE OF HEARING RE: MOTION TO
   EXTEND ORDER AUTHORIZING DEBTOR’S USE OF CASH COLLATERAL [DKT
   NO. 233] – Page 3
   AJ: 13044-004
